Platt, J.
delivered the opinion of the Court. I should be very glad to affirm this judgment; for though the plaintiff was not legally entitled to sue for damages, yet to bring a certiorari on such a judgment was most unworthy, The plaintiff performed the service without the privity or Request of the defendant; and there was, in fact, no promise, express or implied. If a man humanely bestows his labour, and even risks his life, in voluntarily aiding to pre*29serve Isis neighbour’s house from destruction by fire, the law considers the service rendered as gratuitovs, and it, therefore, forme no ground of action. The judgment must he reversed.
Judgment reversed.